DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Specification of 8/19/2022 is entered.  Examiner thanks applicant for clarifications to the specification, particularly: 49b is the base and 49a is the uppermost surface in [65], and properly shown in figures 6 and 8.  Downwardly facing openings are part 60 in [70] and properly shown in figure 7a.  Ridge hooks 30 and 32 are properly shown in figure 5.
Drawings of 8/19/2022 are entered.  These are objected to because applicant has not included part numbers or indicators for the following claimed parts: “top surface of a head of the window” in claim 50, and “upwardly facing openings” of claim 37.  
Examiner notes that the combination of specification and drawing amendments have rendered the indefinite rejections moot.  
Applicant argues that claim 31 reads over Trout, because Trout does not disclose “a plurality of balancing mechanisms”.  Examiner notes that applicant claims “one or more balancing mechanisms”, further noting that applicant has not disclosed a kit having all of these mechanisms.  Applicant argues the nomenclature of “cover portions”; examiner notes that exact terminology does not need to be met in the prior art.  Examiner notes that only the claim language needs to be met in the prior art, and therefore the “cover portions” are shown.  Applicant argues that “one of ordinary skill in the art would not be motivated to use the Ahlgren mechanism in windows”.  Examiner notes that similar structure is used in Trout, which is a window balance, and the structure of Ahlgren is a “griping device which is adapted to coact with a wire rope” (abstract) is applicable to the rope connector used in the window balance of Trout.   Applicant argues a different purpose for the inclusion of a clutch, which is not grounds for non-obviousness.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Drawings
The drawings were received on 8/19/2022.  These drawings are entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
-“bottom surface of a head of the window” does not have a part number and is not shown in the drawings (claim 50).  Examiner believes it would be best shown in figure 1.
- “upwardly facing openings” are not shown in the drawings.  Examiner believes these would be best shown in figure 3.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Specification amendments filed 8/19/2022 are entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 32, 38, 39, 43, 44, 49, 50 are rejected under 35 U.S.C. 102a1 as being anticipated by 4413445 Trout.
 Regarding claim 31, Trout discloses a window system kit for sash windows, the kit comprising 
a jamb liner 140 for guiding a pair of sliding sashes (140 is called “sash guide”) and 
a counterbalance pulley device (figure 6) having a frame 180 for supporting a pair of pulleys 200 (two in figure 5) and a cord 244 traveling above the pulleys (cord 244 goes over both pulleys, figure 5), the cord 244 being attached at each end to one of the sashes (at pulleys 200); and 
a window suspending mechanism interchangeable with the counterbalance pulley device, the window suspending mechanism comprising a spiral balance 230, 
wherein
the jamb liner 140, the counterbalance pulley device (figure 6) and the one or more interchangeable window suspending mechanism are mountable in a window jamb and configured for suspending and balancing the pair of sliding shashs (as shown in figures 2 and 5), 
the jamb liner 140 is configured to interchangeably receive the counterbalance pulley device (pulley device of figure 6 is removable from the jambe liner and does not require fasteners) and the one or more interchangeable window suspending mechanisms (“readily assembled and maintained” column 1, line 48), 
the jamb liner 140 including a pair of spaced apart and inwardly directed longitudinal guide channels (separated by walls 150), each guide channel configured to receive at least a part of each of the pulley device (notches 184 receive walls 150, so each guide channel receives a lower part of the pulley device) and the one or more interchangeable window suspending mechanisms (the window balance mechanism includes strings 240, pulleys 210 and springs 230, which are wholly within the channels of the jamb liner 140, shown in figure 5), 
a base (lower surface) of the pulley device frame 180 being is mateably engageable (has notches 184) with a top end portion of the jamb liner (at central walls 150), and wherein the jamb liner and the counterbalance pulley device frame, when so engaged (figure 5) are configured to fit within a recess in a corresponding jamb side (as shown in figure 2).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 32, Trout discloses the kit of claim 31, wherein the kit comprises a clutch assembly 100 adapted to receive the cord (loop 98, figure 4) and to operate with the counterbalance pulley device (attached by the cord) to counterbalance the pair of sashes (purpose of “window sash balance” title), and the clutch assembly 100 is configured to be slideable within the guide channels of the jamb liner (as is done so in figure 1).  

Regarding claim 38, Trout discloses the kit according to claim 31, wherein the counterbalance pulley device frame 180 has a pair of spaced apart walls 182, and a pair of axles 198 extending between the walls for suspending the pulleys thereon (pulleys 200).

Regarding claim 39, Trout discloses the kit according to claim 38, wherein one of the walls 182 of the counterbalance pulley device 180 is a rear wall (abutting a back surface of a groove in the frame of the window) configured to engage with the recess of the jamb side (see figures 5 and 6), and wherein the counterbalance pulley device 180 has a first fin member (lateral surface extending from walls 186) extending laterally from the rear face of the counterbalance pulley, wherein the first fin member is receivable in a channel formed in the recess of a respective jamb (within the jamb, not the jamb liner, which is shown by Trout).  

Regarding claim 49, Trout discloses a kit according to claim 31, wherein the base (bottom surface of the pulley device frame 180) is contoured (having notches 184) for mateable engagement with the top end portion of the jamb liner (as shown in figure 5, mounted to the top end of central walls 150).

Regarding claim 50, Trout discloses a kit according to claim 31, wherein when the counterbalance pulley device frame 180 is mateably engaged with the top end portion of the jamb liner 140 (figure 5), an uppermonst surface of the counterbalance pulley device frame is substantially flush with or below a bottom of a head of the window (figure 5).  

Regarding claim 43, Trout discloses a kit according to claim 31, wherein the jamb liner 140 comprises a longitudinal body (cross section shown in figure 10), the body having a front face 160 configured such that a side of the sashes is slidably and engageably mountable thereto (with slots 154), and an oppositely facing rear face 146 mountable to the recess in the side of the jamb (column 5, lines 5-10).  

Regarding claim 44, Trout discloses a kit according to claim 43, wherein the rear face of the body (of the jamb liner) has a rear fin member 164 (figure 10) extending laterally therefrom being receivable in a channel or slot formed in the recess.  Examiner notes that rear fin member 164 extends both laterally from the rear plane of surfaces 246, but also extends at an angle.  These parts are receivable in a slot of the recess of the jamb of the window because that is where the jamb liner 140 is inserted, shown in figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Trout in view of 4170090 Wood.
Regarding claim 40, Trout discloses a kit according to claim 39, wherein the rear wall 182 of the counterbalance pulley device 180, but does not have a hole capable of attaching the pulley device to the jamb.  
Wood discloses a window balance having a separate pulley device 90 (figure 2a) which is attached directly to the jamb 18.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a means to attach the pulley device of Trout directly to the jamb as well as to the top of the jamb liner, as both are equivalent methods of fastening the pulley device within the window system.  Examiner notes that having one method of attachment, having the other method of attachment, or having both, does not alter the form, function, or use, of the device of Trout.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 41, Trout as modified discloses a kit according to claim 40, wherein a portion of a front wall (of the pulley device) opposite the rear wall at each hole being cut-away (having wide V regions, which allows the pulley to be easily inserted, but also allows access to the holes in the rear wall 182) so as to allow easy access to the or each fastener.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 31 above, and further in view of D408088 Hart, in further view of 2020/0208462 Mastrogiannis.
Regarding claim 34, Trout discloses a system according to claim 31, wherein each guide channel (of the jamb liner) has a pair of inwardly directed flanges 152 (as shown in figure 1, lower half of the figure and figure 10), but the inwardly directly flanges do not have a holding channel in the front face.  

    PNG
    media_image1.png
    245
    390
    media_image1.png
    Greyscale
Hart discloses a frame component for a window or door, having at least two channels, each channel having an inwardly directed flange, a front face of an inner flange of each channel having a holding channel (annotated), wherein each holding channel is configured to receive a weatherproofing member such that, when the members are so received in the holding channels, each waterproofing member extends between the jamb liner and the associated sash thereby providing weather protection.  Examiner notes that applicant does not positively claim the use of the weatherproofing member in claim 23.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a known feature of Hart into the same location of the similar device Trout, as including this feature (holding channel) does not alter the form, function, or use, of Trout.  Examiner contends that by having or not having the channel, or by having or not having the weather stripping, does not affect the use of Trout as being a window balance.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Neither Trout nor Hart positively discloses the use of weatherproofing members within the grooves disclosed by Trout and Hart.
Mastrogiannis discloses the use of weatherproofing strips 4, 16, 14, 21 (figure 1b) within grooves in a jamb liner 62 that need weatherproofing strips.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include weatherproofing strips within the known weatherproofing strip containing locations known and common in the art, as taught in Mastrogiannis.  This would provide the closure of the window most effective for keeping the weather out of the building.

Regarding claim 35, Trout as modified discloses a kit according to claim 34, but does not explicitly apply the groove with weather proofing member to the pulley device as well.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the groove known in Hart to every surface on the same plane where the groove is in Hart.  This includes the surface of the pulley device that abuts the window sash.  Please see discussion in claim 34 above for further discussion.  

Regarding claim 36, Trout as modified discloses a kit according to claim 34 including a retaining element 250, wherein the counterbalance pulley device or the jamb liner is also configured so as to receive a portion of the retaining element and wherein another portion of the retaining element is configured to be fastened to an upper edge of the sash.  Examiner notes that the retaining element 250, which is part of the sash, in the same manner that applicant discloses the retaining element 51 on the sash in figure 7b, is held in the groove between the open flanges, as best shown in figure 10.  

Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 44 above, and further in view of 5265308 May.
Regarding claim 45, Trout discloses a kit according to claim 44, but does not disclose a cover member on the front face of the jamb liner 140.  
May discloses a window balance kit having a jamb liner 11 with a front surface 20a including a cover member 22 wherein the front face 20a of the jamb liner has a front fin member 21 extending laterally therefrom, the front fin member configured to engage the cover member such that, when the front fin member is so engaged, the cover member extends between the sashes (as best shown in figure 2 of May).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the cover member 22 of May to the surface 160 of Trout, for the purpose of acting like a seal between the sashes (column 4, line 15 of May).  Examiner contends that both May and Trout are balance systems of two sash windows, and therefore the desire to seal between the sashes is well known in the art.  Examiner notes that the inclusion or exclusion of the seal does not affect the form, function, or use, of the window balance system of claim 9, or that of Trout as known in the art.  

Regarding claim 46, Trout as modified discloses a kit according to claim 45, wherein the or each fin member 164 is a longitudinal fin member (extends the length of the jamb liner 140).

Regarding claim 47, Trout as modified discloses a kit according to claim 46, wherein the fin member 164 has at least one ridge hook portion at an end portion thereof (forming the L shape shown in figure 10), the at least one ridge hook portion being formed of a resilient material (Trout discloses the “sash guides are preferably extrusions of metal, such as aluminum, or of plastic, such as polyvinyl plastic” column 2, line 49, and therefore polyvinyl plastic is considered “resilient material”) thereby providing a biasing force for securably engaging the fin member when it is so received in the channel or slot (function of having a resilient material, which is known in Trout).

Regarding claim 48, Trout as modified discloses a kit according to claim 47, wherein the or each fin member has a pair of ridge hook portions (forming the L shape as shown in figure 10, previously claimed in claim 47), extending laterally to an axis of the fin member and on opposite sides thereof (as shown in figure 10).


Claims 33, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 32 above, and further in view of 3776586 Ahlgren.
Regarding claim 33, Trout discloses a kit according to claim 31, including 
a clutch assembly 100 for suspending the corresponding sashes (detailed in figure 4), the clutch assembly having a cord holding portion (loop 98) for gripping a cord 99 to suspend the sash, wherein the cord holding portion 98 has a passageway, but the cord holding portion does not have a cover in Trout.  Examiner notes that applicant does not positively claim the cord.
Ahlgren discloses a cord gripping device (figure 1) having a cord holding portion/passageway (through hole) for gripping a cord, having a cover 3 for clamping the cord, the passageway having a cleat projection (the other cover 3) therein and wherein, when the cover 3 is received in the opening (figure 1), the cord is grippable between the projections and the cover.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different method of connecting a device to a cord, such as that taught in Ahlgren, in place of the method of attaching a cord to a device as taught in Trout, as this is a functional equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner contends that the cord clamp of Ahlgren or the cord tie of Trout both connect the cord to the sash and do so in a known manner.  

Regarding claim 37, Trout discloses a kit according to claim 33, wherein the base (bottom surface) of the counterbalance pulley device frame 180 has a pair of downwardly facing openings (space where the cord goes through into the jamb liner) and the jamb liner includes upwardly facing openings defined by a top surface of the guide channels (where the cord goes through to engage the pulleys 200 of the pulley device frame 180), wherein the downwardly facing openings and upwardly facing openings are in registry (examiner assumes this means “aligned”) so as to allow a cord 244 attached at each end to one of the sashes to pass upwardly through one downwardly facing opening and associated guide channel opening and pass over the pulleys and into the other base opening and associated guide channel opening thereby allowing vertical operation of the sashes (as shown in figure 2).
 
Regarding claim 42, Trout as modified discloses the kit of claim 33, wherein the cleat portion (shown in figure 1) is in the form of a pair of parallel rows (as shown in figure 1), each row having spaced apart teeth like projection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677